Fourth Court of Appeals
                               San Antonio, Texas
                                      July 23, 2013

                                   No. 04-13-00293-CV

                       IN THE INTEREST OF N.J.D. A CHILD,

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. FL-11-356
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER

       Appellant's "Motion Notice of Appeal" is hereby NOTED. A notice of appeal has
already been filed.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court